PER CURIAM.
Plaintiff-appellee Sharon Reffitt (“Mrs.Reffitt”) brought this action under the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400, et seq. (1996), on behalf of herself and her autistic son, Derek Reffitt (“Derek”), against the defendants-appellants Kenton County School District and Kenton County Board of Education (collectively “Kenton County”). Mrs. Reffitt claimed that Kenton County failed to adequately evaluate Derek and provide him with a “free appropriate public education” (“FAPE”) for the 1995-1996, 1996-1997, 1997-1998, and 1998-1999 school years. Mrs. Reffitt sought reimbursement for the costs of obtaining an independent evaluation of Derek and providing an at-home instructional program for him during those years.
Magistrate Judge Peggy E. Patterson found with respect to the 1995-1996, 1996-1997, and 1997-1998 school years that Kenton County committed procedural and substantive violations of the IDEA. The magistrate judge held, however, that Mrs. Reffitt had not administratively exhausted her challenges as to the 1998-1999 school year and therefore declined to address them. Kenton County appeals the magistrate judge’s ruling as to the 1995-1996, 1996-1997, and 1997-1998 school years and her order requiring it to maintain Derek’s at-home program until this matter is finalized.
Upon de novo review, see Bd. Of Educ. v. Rowley, 458 U.S. 176, 206-07, 102 S.Ct. 3034, 73 L.Ed.2d 690 (1982), we affirm the judgment for the reasons stated by the magistrate judge in her memorandum opinion and order filed August 3, 2000.
Accordingly, we AFFIRM the rulings of the magistrate judge challenged in these appeals.